ipB Invest

Demerara Distillers Limited - Guyana

Environmental and Social Action Plan (ESAP)

p.1

No.

Aspect

Action

Deliverable

Delivery date

PS 1: Assessment and Management of Environmental and Social Risks and Impacts

14

Environmental and Social
Management System (ESMS)

Maintain an Environmental and Social Management System (ESMS) in
compliance with the requirements of PS1

Environmental and Social Management System

Twenty-four (24) months after
first disbursement.

PS 2: Labor and Working Conditions

24

Grievance Mechanism

Update the internal grievance mechanism to account for anonymous complaints
aligned with PS2.

Updated Grievance Policy and Procedure.

‘Six (6) months after
disbursement.

PS 3: Resource Efficiency and Pollution Prevention

34 Water Consumption Assess the potential impact of additional water consumption related to the new | Assessment of water consumption. Before the TOPCO plant starts
TOPCO plant. operation

32 Maintain testing for potable water in compliance with food safety standards Potable water test results Annually.

33 Pollution Prevention Maintain testing of effluents’ quality for both plants. Comply with IFC Sector EHS | Liquid effluent data. Annually.
guidelines for Food and Beverage Processing regarding liquid effluent quality.

34 Implement procedures for cleaning of waterways (canals, drains) and control odor | Procedures implemented. Before closing.
emissions.

35 Waste Management Maintain a Waste Management Plan including the management of hazardous Waste Management Plan Six (6) months after
materials as requited in PS3. disbursement.

36 Continue to limit the acquisition of new equipment that uses refrigerants subject to | Policy for limiting the acquisition of new equipment that | Six (6) months after
international bans, phaseouts or with high potential for global warming. uses refrigerants subject to interational bans disbursement.

phaseouts or with high potential for global warming,

37 Maintain the implementation of ammonia safely management and apply lin Develop a plan to ensure ammonia safely and ‘Six (6) months after
alignment with intemational standards such as the International Institute of management aligned with interational standards disbursement.
Ammonia Refrigeration (‘IIAR’)

38 Pesticide Use and Maintain Pest Management Program as required in PS3 and require contractors _ | Updated Pest Management Program One (1) year after

Management

and suppliers to provide training to workers and adequate PPE based upon
Material Safety Data Sheets ("MSDS") andlor International Chemical Safety
Cards ("ICSCs’) for the chemicals used.

disbursement.

PS 4: Community Health, Safety, and Security

44 Community Health and Safety | Maintain driver and traffic safety programs according to the principles described in | Driver and traffic safety programs. ‘Six (6) months after
the IFC General EHS Guidelines, Section 3.4 Traffic Safety. disbursement.

42 Spills Maintain a comprehensive Spill Response Plan as part of the Emergency Spill Response Plan. Before closing.
Preparedness and Response Plan to include additional security procedures, and
a reporting process.

a Infrastructure and Equipment | Demonstrate that the buildings comply with safety and fre prevention NFPA engineer report of construction design and post | One (1) year after

Design and Safety requirements and that safety and fire prevention systems are designed and construction assessments (that are aligned with disbursement.

installed using international standards such as the NEPA. NFPA).
Internal and external stakeholders will be socialized on the L&FS Plan and EPRP. | Report of socialization Annually.

a4 Security Personnel Maintain operating procedures to manage securiy forces as part ofits ESMS Present evidence of procedures. Six (6) months after

aligned with PS4.

disbursement.

